Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the RCE filed on 10/27/2020, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 14-16, 18, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Burlnyk et al. (US 20040085335 A1, hereinafter Burlnyk) in further view of DJORDJEVIC et al. (US 20150103197 A1, hereinafter DJORDJEVIC).

As to independent claims 1, 18 and 20, Burlnyk teaches an information processing apparatus (paragraph [0130], a system 340, such as depicted in FIG. 23), comprising: 
one or more hardware processors (Fig. 23, paragraph [0130], A computer or CPU 344); and 
one or more memories which store instructions executable by the one or more hardware processors (paragraph [130], the system 340 also includes storage (not shown), such as disc storage and RAM) to cause the information processing apparatus to perform at least: 
specifying a position of a virtual viewpoint , in a three-dimensional space, corresponding to a virtual viewpoint image that is generated based on a plurality of images of an area (Fig.2, the 3d space center around 82 subject, paragraph [0020], a system that displays or renders a subject or scene according to a current viewpoint on an original camera surface that is facing the subject or scene and that is spatially separated from a destination viewing surface that is also facing the subject or scene; paragraph [0077], it is possible to store in advance a view image 154 associated with each point 152. A view image 154 may be any two-dimensional image, and in particular may have been pre-rendered to correspond to the view from a viewpoint on the camera surface; 154 is the plurality of images of the area);
receiving an input according to an operation performed by an operation device distinguished from a display screen for displaying the virtual viewpoint image (paragraph [0075], The points 152 may be navigated with two-dimensional input data 154 such as a mouse movement; the mouse input is the operation device operation input); 
determining, based on a received input according to a first operation, whether to apply a restriction for restricting a moving range, where the virtual viewpoint is movable according to a second operation, to a specific surface, in the three-dimensional space, that is determined based on the specified position of the virtual viewpoint (paragraph [0055], Camera surfaces are author-created surfaces that are used to constrain a user's movement of the navigational viewpoint (or virtual camera); paragraph [0062], The user pushes, drags, or otherwise manipulates 312 the position of the camera or current viewpoint to an edge (or edge portion) of the original surface. In response, a destination camera surface or edge thereof is automatically selected, ascertained, or determined 314; the user push or drag the viewpoint to the edge is the first operation; paragraph [0077], the input data 154 moves the camera or current viewpoint along the surface 150, the current viewpoint changes from one point 152 to the next; the input data 154 is the second operation); and Page 3 of 14Application No. 16/288,436 Docket No. 10191061US01 (1880-1585) 
outputting, in a case where an input according to the second operation is received after the restriction is determined to be applied, a parameter specifying (i) a position of the virtual viewpoint, in the three-dimensional space, having been moved on (paragraph [0077], As the input data 154 moves the camera or current viewpoint along the surface 150, the current viewpoint changes from one point 152 to the next, and at each such point 152 a corresponding image 159 will be displayed. As the current viewpoint moves to point (b), image (B) will be fetched and displayed; the current view point position and the direction viewing the object 155 is changed).
Burlnyk does not teach:
a virtual viewpoint image that is generated based on a plurality of images of an area captured with a plurality of imaging apparatuses at different positions.
DJORDJEVIC teaches:
a virtual viewpoint image that is generated based on a plurality of images of an area captured with a plurality of imaging apparatuses at different positions (Fig. 3, paragraph [0063], one or few moving cameras provide the plurality of camera views 312 to 316, e.g., from different points of view and/or along different optical axes; paragraph [0065], The computing unit 320 is configured to compute the image of the virtual view 322 based on objects included in each of the selected camera views using a multilinear relation that relates the selected camera views and the virtual camera view 322).
Since Burlnyk teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a virtual viewpoint image that is generated based on a plurality of images of an area captured with a computing an image of a virtual view based on a plurality of camera views (DJORDJEVIC, paragraph [0067]).

As to dependent claim 4, the rejection of claim 1 is incorporated. Burlnyk further teaches the information processing apparatus according to claim 1, wherein the specific surface is determined such that the specified position of the virtual viewpoint at timing of the first operation is located on the specific surface (paragraph [0062], The user pushes, drags, or otherwise manipulates 312 the position of the camera or current viewpoint to an edge (or edge portion) of the original surface. In response, a destination camera surface or edge thereof is automatically selected, ascertained, or determined 314).

As to dependent claim 5, the rejection of claim 1 is incorporated. Burlnyk further teaches the information processing apparatus according to claim 1, wherein the specific surface is a spherical surface (paragraph [0059], FIG. 6 shows another view of subject 112 where surface transitions 120 have been added 106 to the navigation framework; 120 is a spherical surface).

As to dependent claim 6, the rejection of claim 5 is incorporated. Burlnyk further teaches the information processing apparatus according to claim 5, wherein the (paragraph [0059], FIG. 6 shows another view of subject 112 where surface transitions 120 have been added 106 to the navigation framework; 120 is a spherical surface, with the car as the specific point).

As to dependent claim 7, the rejection of claim 1 is incorporated. Burlnyk further teaches the information processing apparatus according to claim 1, wherein the specific surface is a plane surface (Fig. 9, paragraph [0068], the active viewpoint or camera 141 is at the money-shot viewpoint 108 on first camera surface 140; 140 is the plane surface).

As to dependent claim 8, the rejection of claim 7 is incorporated. Burlnyk further teaches the information processing apparatus according to claim 7, wherein the plane surface is vertical in three three-dimensional space where the virtual viewpoint is located  (Fig. 9, paragraph [0068], the active viewpoint or camera 141 is at the money-shot viewpoint 108 on first camera surface 140; 140 is a vertical surface).

As to dependent claim 10, the rejection of claim 1 is incorporated. Burlnyk further teaches the information processing apparatus according to claim 1, wherein in a case where the restriction is determined to be applied, a view direction from the virtual viewpoint is restricted so that the view direction remains oriented to the specific point (paragraph [0068], When on a camera surface, the virtual camera's spatial movement is constrained to that surface, and preferably automatically and persistently points normal to the surface, towards a look-at point (or normal to the subject being viewed or navigated)).

As to dependent claim 14, the rejection of claim 1 is incorporated. DJORDJEVIC teaches the information processing apparatus according to claim 1, wherein the parameter is output to an apparatus configured to o generate the virtual viewpoint image based on the plurality of images (Fig. 3, paragraph [0067], The parameters include the projection center 334 of the virtual view 322 and the optical axis 342 of 
the virtual view 322.  The parameters are determined relative to the camera views, e.g., relative to one or more of the camera views 312 to 316.).

As to dependent claim 15, the rejection of claim 1 is incorporated. DJORDJEVIC teaches the information processing apparatus according to claim 1, wherein the instructions further cause the information processing apparatus to perform generating the virtual viewpoint image based on based on the plurality of images and the output parameter (Fig. 3, paragraph [0067], The parameters include the projection center 334 of the virtual view 322 and the optical axis 342 of the virtual view 322.  The parameters are determined relative to the camera views, e.g., relative to one or more of the camera views 312 to 316.).

As to dependent claim 16, the rejection of claim 1 is incorporated. Burlnyk teaches the apparatus according to claim 1, wherein the first operation and the second operation are (paragraph [0062], The user pushes, drags, or otherwise manipulates 312 the position of the camera or current viewpoint to an edge (or edge portion) of the original surface. In response, a destination camera surface or edge thereof is automatically selected, ascertained, or determined 314; the user push or drag the viewpoint to the edge is the first operation; paragraph [0077], the input data 154 moves the camera or current viewpoint along the surface 150, the current viewpoint changes from one point 152 to the next; the input data 154 is the second operation).

Claims 2-3, 17, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Burlnyk et al. (US 20040085335 A1, hereinafter Burlnyk) in further view of DJORDJEVIC et al. (US 20150103197 A1, hereinafter DJORDJEVIC) and in further view of HORI et al. (US 20130207965 A1, hereinafter HORI).

As to dependent claim 2, the rejection of claim 1 is incorporated. Burlnyk/DJORDJEVIC does not teach the information processing apparatus according to claim 1, wherein the parameter to be output further indicates at least one of a view direction from the virtual viewpoint and a zoom value associated with the virtual viewpoint.
HORI further teaches the parameter to be output further indicates at least one of a view direction from the virtual viewpoint and a zoom value associated with the virtual viewpoint (paragraph [0106], The "Current Pos" box 630 is a box for displaying surface coordinates of the 3D object OB in a cursor position in real time; In the "Measurement Image" box 611, the user also changes a value of the "Current Pos" box 630 in real time by moving the cursor C; the current position is the output parameter based on user’s operation).
Since Burlnyk/DJORDJEVIC teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter to be output further indicates at least one of a view direction from the virtual viewpoint and a zoom value associated with the virtual viewpoint, as taught by HORI, as the prior arts are in the same application field of rendering perspective views of a virtual camera, and HORI further teaches zoom value restriction. By incorporating HORI into Burlnyk/DJORDJEVIC would expand the utility of Burlnyk/DJORDJEVIC’s system by allowing a direction and a position in which the 3D object OB is viewed (HORI, paragraph [0105]).

As to dependent claim 19, the rejection of claim 18 is incorporated. Burlnyk/DJORDJEVIC does not teach the information processing apparatus according to claim 1, wherein the parameter to be output further includes a parameter specifying a zoom value associated with the virtual viewpoint.
HORI further teaches the parameter to be output further includes a parameter specifying a zoom value associated with the virtual viewpoint (paragraph [0106], The "Current Pos" box 630 is a box for displaying surface coordinates of the 3D object OB in a cursor position in real time; In the "Measurement Image" box 611, the user also changes a value of the "Current Pos" box 630 in real time by moving the cursor C; the current position is the output parameter based on user’s operation).
a direction and a position in which the 3D object OB is viewed (HORI, paragraph [0105]).


As to dependent claim 3, the rejection of claim 1 is incorporated. Burlnyk/DJORDJEVIC does not teach the information processing apparatus according to claim 1, wherein according to the determining, the restriction among the plurality of predetermined types of restrictions is validated or invalidated.
HORI teaches according to the determining, the restriction among the plurality of predetermined types of restrictions is validated or invalidated (Fig. 6, paragraph [0105], If "Pan/Tilt" setting has not been selected, the user can’t rotate the camera pose in the pan/tilt direction by moving the cursor C in the up/down/left/right direction in the "Measurement Image" box 611).
Since Burlnyk/DJORDJEVIC teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a direction and a position in which the 3D object OB is viewed (HORI, paragraph [0105]).

As to dependent claim 17, the rejection of claim 1 is incorporated. Burlnyk/DJORDJEVIC does not teach the apparatus according to claim 1, wherein a parameter output by the output unit based on the first user operation when the determination unit determines that the predetermined restriction should be applied differs from a parameter output by the output unit based on the same first user operation when the determination unit determines that the predetermined restriction should not be applied.
HORI teaches a parameter output by the output unit based on the first user operation when the determination unit determines that the predetermined restriction should be applied differs from a parameter output by the output unit based on the same first user operation when the determination unit determines that the predetermined restriction should not be applied (paragraph [0106], if the cursor C is positioned on the 3D object OB, the surface coordinates of the 3D object OB are calculated and displayed in the "Current Pos" box 630. If the cursor C is not positioned on the 3D object OB, the "Current Pos" box 630 is displayed as "null."; the predetermined restriction is that the cursor C is positioned on the 3D object OB).
Since Burlnyk/DJORDJEVIC teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a parameter output by the output unit based on the first user operation when the determination unit determines that the predetermined restriction should be applied differs from a parameter output by the output unit based on the same first user operation when the determination unit determines that the predetermined restriction should not be applied, and HORI further teaches interface view restriction. By incorporating HORI into Burlnyk/DJORDJEVIC would expand the utility of Burlnyk/DJORDJEVIC’s system by allowing a direction and a position in which the 3D object OB is viewed (HORI, paragraph [0105]).

Claims 11-13 are rejected under AIA  35 U.S.C §103 as being unpatentable over Burlnyk et al. (US 20040085335 A1, hereinafter Burlnyk) in further view of DJORDJEVIC et al. (US 20150103197 A1, hereinafter DJORDJEVIC) and in further view of Kornmann et al. (US 20100045667 A1, hereinafter Kornmann).

As to dependent claim 11, the rejection of claim 1 is incorporated. Burlnyk/DJORDJEVIC does not teach the apparatus according to claim 1, wherein a position of the specific point is determined based on a received input according to a third operation.

wherein a position of the specific point is determined based on a received input according to a third operation (paragraph [0071], Based on a location of the tap location received in step 402, a target location is determined at step 404. this way, target location 614 is determined based on the point selected (e.g., double tapped) by the user; user tapping is the third user operation).
Since Burlnyk/DJORDJEVIC teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a position of the specific point is determined based on a received input according to a third operation, as taught by Kornmann, as the prior arts are in the same application field of navigation with camera views in a three dimensional environment. By incorporating Kornmann into Burlnyk/DJORDJEVIC would expand the utility of Burlnyk/DJORDJEVIC’s system by allowing to navigate easily around a target point and to view a target from different perspectives (Kornmann, paragraph [0128]).

As to dependent claim 12, the rejection of claim 1 is incorporated. Burlnyk/DJORDJEVIC does not teach the information processing apparatus according to claim 1, wherein a position of the specific point is determined based on the position and the view direction of the virtual viewpoint at a timing of the first operation.
Kornmann teaches:
a position of the specific point is determined based on the position and the view direction of the virtual viewpoint at a timing of the first operation (paragraph [0071], Fig. 6A, viewport 604 is the virtual viewpoint; On viewport 604, point 610 corresponds to a point selected by a user on a view of the mobile device, wherein the point 610 is the restriction position; target location 614 is the faced specific point; ray 612 is the direction of the virtual viewpoint).
Since Burlnyk/DJORDJEVIC teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a position of the specific point is determined based on the position and the view direction of the virtual viewpoint at a timing of the first operation, as taught by Kornmann, as the prior arts are in the same application field of navigation with camera views in a three dimensional environment. By incorporating Kornmann into Burlnyk/DJORDJEVIC would expand the utility of Burlnyk/DJORDJEVIC’s system by allowing to navigate easily around a target point and to view a target from different perspectives (Kornmann, paragraph [0128]).

As to dependent claim 13, the rejection of claim 1 is incorporated. Burlnyk/DJORDJEVIC does not teach the apparatus according to claim 1, wherein a position of the specific point is determined based on a position of an object in the area. 
Kornmann teaches:
a position of the specific point is determined based on a position an object included in a capturing region of a camera (Fig. 18B, paragraph [0132], the first target point (target point 1854) may be determined by extending a ray 1852 to intersect with the three dimensional model at three dimensional terrain 210; target point 1854 is the specific point, which is captured by the virtual camera 202 facing three dimensional terrain 210; terrain 210 is the object).
Since HORI/Park teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a position of the specific point is determined based on a position an object included in a capturing region of a camera, as taught by Kornmann, as the prior arts are in the same application field of navigation with camera views in a three dimensional environment. By incorporating Kornmann into Burlnyk/DJORDJEVIC would expand the utility of Burlnyk/DJORDJEVIC’s system by allowing to navigate easily around a target point and to view a target from different perspectives (Kornmann, paragraph [0128]).

Claim 9 is rejected under AIA  35 U.S.C §103 as being unpatentable over Burlnyk et al. (US 20040085335 A1, hereinafter Burlnyk) in further view of DJORDJEVIC et al. (US 20150103197 A1, hereinafter DJORDJEVIC) and in further view of HORI et al. (US 20130207965 A1, hereinafter HORI) and in further view of Huang et al. (US 20120154599 A1, hereinafter Huang).

As to dependent claim 9, the rejection of claim 2 is incorporated.  Burlnyk teaches the apparatus according to claim 2, wherein in a case where the restriction is determined to be applied, the virtual viewpoint is restricted (paragraph [0068], When on a camera surface, the virtual camera's spatial movement is constrained to that surface, and preferably automatically and persistently points normal to the surface, towards a look-at point (or normal to the subject being viewed or navigated)).
Burlnyk/DJORDJEVIC/Hori does not teach a zoom value associated with the virtual viewpoint is restricted so that a size of an object in the area remains constant in the virtual viewpoint image.	
Huang teaches a zoom value associated with the virtual viewpoint is restricted so that a size of an object in the area remains constant in the virtual viewpoint image (paragraph [0021], determining a zooming factor for a camera in a pan, tilt, and zoom (PTZ) camera tracking system to enable a camera to keep an object at a substantially constant size within the camera's viewing area, despite changes in the object's distance from the camera; the determined zooming factor is the predetermined restriction, so that the size of the object is kept constant).
Since Burlnyk/DJORDJEVIC/Hori teaches an apparatus of generating a virtual view based on the user interface operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a zoom value associated with the virtual viewpoint is restricted so that a size of an object in the area remains constant in the virtual viewpoint image, as taught by Huang, as the prior arts are in the same application field of rendering perspective views of a camera device, and Huang further teaches zoom value restriction. By incorporating Huang into Burlnyk/DJORDJEVIC/Hori would expand the utility of Burlnyk/DJORDJEVIC/Hori’s system by allowing to enable a camera to keep an object at a substantially constant size within the camera's viewing area (Huang, paragraph [0021]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-2, 5-6, 8, 10-13, 16, and 18-20.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143